DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's response on 10/05/2021in response to the Office Action mailed on 05/03/2021 is acknowledged. Claims 1-53, 69 and 72-73 were cancelled. Claims 54, 67-68, 70 and 76 are amended. Claim 54-56, 58-68, 70, 71 and 74-76 are present for examination. 

Withdrawn-Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 54-56, 58-61, 64-71 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Applicants argued:
 "… A sense codon within a non-coding motif that is changed to an alternative codon can exist because a nonsense codon is a codon which causes termination of translation, whereas all other codons are sense codons. The three nonsense codons are UAG, UGA and UAA. Any codon other than UAG, UGA and UAA is a sense codon. Thus, any codon other than UAG, UGA and UAA that is within a non-coding motif is a sense codon within a non-coding motif that can be changed to an alternative codon…"
non-coding motif" (is a transcription termination sequence) and is different from translational termination that requires specific codons such as UAG, UGA and UAA as non-sense codons. 
Moreover, a ribosome binding site motif, an mRNA secondary structure, an internal ribosome pausing site motif, a promoter do not have an alternative codon as a codon is a three base sequence assigned for a specific amino acid. In the instant case a no-coding motif as the term implies does not contain a sense or non-sense codon.
Furthermore the claims now encompass the limitation " or a component thereof that is required for synthesis of the at least one non-standard amino acid by the bacterial cells ". It is not clear what these component(s) encompass and where the components are required for synthesis of at least one non-standard amino acid with any structure in the bacteria. 
Thus claims 54-56, 58-68, 70, 71 and now including claims 74-76 are rejected as being indefinite because all of the claims encompass the limitation of claim 54 which does not particularly point out and distinctly claim the subject matter of the invention.

On 10/05/2021, Applicants argued:
"… A. "component required for synthesis of the at least one non-standard amino acid" 
According to the Office "the claims now encompass the limitation ‘or a component thereof that is required for synthesis of the at least one non-standard amino acid by the bacterial cells’. It is not clear what these component(s) encompass and where the components are required for synthesis of at least one non-standard amino acid with any structure in the bacteria." (Office Action, p. 4).
Without conceding in the basis of the rejections, Applicant has amended independent claim 54 to no longer recite "or a component thereof that is required for synthesis of the at least 
B. "a non-coding motif"
According to the Office, "a codon is 'a sense codon’ or "'a non-sense codon’ within the context of a coding sequence...In the instant case a non-coding motif as the term implies does not contain a sense or non-sense codon.” (Office Action, pp. 3-4).
Without conceding in the basis of the rejections, Applicant has amended independent claim 54 to recite, in part, that 
the recoded genome comprises at least one instance where a
trinucleotide sequence corresponding to the sequence of the at least one
particular sense codon that is changed to an alternative codon (A) is
changed to a trinucleotide sequence corresponding to the sequence of
the alternative codon and (B) is within a non-coding motif that is an
untranslated motif selected from the group consisting of a ribosome binding 
site motif, an mRNA secondary structure, an internal ribosome pausing site
motif, a promoter and combinations thereof, wherein the trinucleotide
sequence corresponding to the sequence of the alternative codon that is
within the non-coding motif preserves a structure or function of the non-
coding motif, and wherein the trinucleotide sequence corresponding to
the sequence of the alternative codon and that is within the non-coding
motif is a trinucleotide sequence corresponding to sequence of a non-
synonymous codon with respect to the at least one particular sense codon.

Accordingly, the scope of a non-coding motif is clear and unambiguous in the amended claims.  Applicant requests that the U.S.C. 112 rejections to claims 54-56, 58-68, 70, 71 and 74-76 be withdrawn."

Applicant's arguments have been carefully considered, the rejection is withdrawn.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 54-56, 58-68, 70, 71 and 74-76 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicants argue:
"According to the Office "the specification does not describe what 'the component that is required for synthesis of the at least one non-standard amino acid by the bacterial cells' looks like with regards to the structure or function so as to reasonably convey to one skilled in the relevant art that Applicant was in possession of the full scope of the claimed invention." (Office Action, p. 6). 
Without conceding in the basis of the rejections, Applicant has amended independent claim 54 to no longer recite "or a component thereof that is required for synthesis of the at least one non-standard amino acid by the bacterial cells." As shown in par. [0128], the instant disclosure provides sufficient written description to show the inventors were in possession of the claimed method of culturing the claimed viable bacterial cells in growth media that comprises the at least one non-standard amino acid or component thereof; and a non-standard amino acid dependent version of viable bacterial cells with a recoded genome that require the at least one non-standard amino acid to remain viable: “As an example, a bio-contained strain was developed in which all UAG codons were removed and two essential genes (adk and tyrS) were altered so that the strain required nsAAs to remain viable (Mandell et al., 2015). In order to determine whether the final rEcoli-57 strain will support a similar biocontainment mechanism, the 57-codon versions of both adk and tyrS were confirmed to be functionally active in vivo. Moreover, it was found that recoded and nsAA-dependent adk gene has the same fitness and extremely low escape rates reported for the original strain (FIG. 18A-18B)’. (Paragraph [0128]). As such, the specification provides written description for culturing the claimed viable bacterial cells in growth media that comprises the at least one non-standard amino acid to remain viable. Applicant respectfully requests that the §112 rejection of claims 54-56, 58-68, 70, 71 and 74-76 be withdrawn in light of the claim amendments and argument above. ….
Without conceding in the basis of the rejections, Applicant has amended independent claim 54 to recite, in part, that the recoded genome comprises at least one instance where a
trinucleotide sequence corresponding to the sequence of the at least one
particular sense codon that is changed to an alternative codon (A) is
changed to a trinucleotide sequence corresponding to the sequence of
the alternative codon and (B) is within a non-coding motif that is an

site motif, an mRNA secondary structure, an internal ribosome pausing site
motif, a promoter and combinations thereof, wherein the trinucleotide
sequence corresponding to the sequence of the alternative codon that is
within the non-coding motif preserves a structure or function of the non-
coding motif, and wherein the trinucleotide sequence corresponding to
the sequence of the alternative codon and that is within the non-coding
motif is a trinucleotide sequence corresponding to sequence of a non-
synonymous codon with respect to the at least one particular sense codon.
Applicant submits that the subject matter of the amended claims is described in the specification in such a way as to reasonably convey to a skilled artisan at the time the application was filed that the inventors had possession of the claimed invention.
Applicant respectfully requests that the §112 rejection of claims 54-56, 58-68, 70, 71 and 74-76 be withdrawn."

Applicants have amended independent claims 54, 67, 68, 70. Claim 54 now encompasses the limitation of "a trinucleotide sequence corresponding to the sequence of …" Applicants state that the trinucleotide corresponds to the at least one particular sense codon or to the sequence of the altered codon. Furthermore claim 54 states that the particular sense codon is selected from the group consisting of AGG, AGA, AGC, AGU, UUG and UUA. 
Applicant's argument is carefully considered. The rejection of claims 54-56, 58-68, 70, 75 and 76 are withdrawn.
 However clams 71 and 74 are product by process claims. Thus the claims are essentially drawn to the product regardless of the manner in which they were produced. Thus said recombinant protein can broadly encompass recombinant proteins comprising unnatural amino acids produced according to the method of US20070004041- A1 (“Church”) which can be undistinguishable from the recombinant protein produced claim 71 or 74 o even chemically in vitro. The rejection of claims 54-56, 58-68, 70, 75 and 76 is withdrawn. 
Given that the polypeptides of claims 71 and 74 do not encompass a sequence of an untranslated region claims 71 and 74 should be canceled.



Withdrawn -Claim Rejections - 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 54-56, 58-68, 70, 71 and 74-76 are now rejected under 35 U.S.C. 103 as being unpatentable over US20070004041- A1 (hereinafter “Church”) in view of Mukai et al (Reassignment of a rare sense codon to a non-canonical amino acid in Escherichia coli (Nucleic Acids Research, 2015, Vol. 43, No. 16 8111–8122).

Applicant argues:
According to the Office, Church and Mukai, either alone or in combination, "do not teach a non-coding motif with a sense or a non-sense codon as there is no translation in a non-coding region thus no production of recombinant protein within a non-coding motif. Sequences within a non-coding sequence are represented by nucleotide sequences that do not involve stop/termination codons." Applicants further state that the alteration is not only in the coding sequence , it is also in non-coding sequences such as within a non-coding motif that is an untranslated motif selected from the group consisting of a ribosome binding site motif, an mRNA secondary structure, an internal ribosome pausing site motif, a promoter and combinations thereof, and wherein the alternative codon preserves a structure or function of the non-coding motif and wherein the alternative codon within the noncoding motif is a non-synonymous codon thus not a degenerate codon….

With regards to the non-synonymous alternative codons Applicants further state that:
 "…It was not predictable that bacterial cells with a recoded genome comprising "at least one particular sense codon at all instances within an essential gene in a corresponding template genome that is changed to an alternative codon...wherein the at least one particular sense codon is] selected from the group consisting of AGG, AGA, AGC, AGU, UUG, UUA" would remain viable. 
Furthermore Applicants state "It was also not predictable that bacterial cells with a recoded genome comprising changes to a trinucleotide sequence corresponding to the sequence of codon and that are within a non-coding motif would be viable. It was also not predictable that a "trinucleotide sequence corresponding to the sequence of the alternative codon that is within the non-coding motif” could be introduced into a recoded genome of bacterial cells such that a structure or function of the non-coding motif could be preserved.



Conclusion: Claims 54-56, 58-68, 70, 75 and 76 are withdrawn. 
Claims 71 and 74 are canceled.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAGNEW H GEBREYESUS whose telephone number is (571)272-2937. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

/KAGNEW H GEBREYESUS/             Primary Examiner, Art Unit 1656                                                                                                                                                                                           	December 17, 2021